Citation Nr: 1519142	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  12-31 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a left arm disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right arm disability.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for a skin disability, claimed as rash on back.

7.  Entitlement to an initial disability rating in excess of 10 percent for right knee strain.

8.  Entitlement to an initial disability rating in excess of 10 percent for right ankle strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1988 to February 1996.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  This case is now under the jurisdiction of the Waco, Texas RO.

In May 2010, the Veteran submitted a statement in which he requested, among other things, increased ratings for his service-connected right knee and right ankle disabilities.  It appears that the RO interpreted the Veteran's May 2010 request for increased ratings as a new claim for increased ratings.  However, the Veteran submitted the statement within one year of the mailing date of the February 2010 rating decision.  As such, the Board interprets the Veteran's May 2010 request for higher ratings not as a new claim, but as a timely notice of disagreement as to the February 2010 rating decision.  See 38 C.F.R. §§ 20.201, 20.302.  Additionally, following the issuance of a statement of the case as to the matters in December 2012, the Veteran submitted a VA Form 9, Appeal to Board of Veteran's Appeals, in February 2013.  The February 2013 VA Form 9 is a timely substantive appeal as to the increased ratings claims as it was submitted within 60 days of the issuance of a statement of the case as to those issues.  See 38 C.F.R. §§ 20.202, 20.302.  Therefore, as indicated above, these matters are before the Board on appeal of the February 2010 rating decision, and the Board has characterized the issues as listed on the title page.  See 38 C.F.R. § 20.200.

The Board is cognizant that the United States Court of Appeals for Veterans Claims (Court) has held that a claim for a total rating based on individual unemployability due to a service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has reported that his service-connected right ankle and right knee disabilities make it difficult to stand and walk for extended periods.  However, the Veteran reported to a November 2014 VA examiner that he worked at a Walmart from 2000 to 2010.  He quit that job to tend to his ill father.  In 2012, he accepted a job at an army depot and has worked there ever since.  Accordingly, the record shows that the Veteran was employed for a considerable portion of the appeal period, and that he continues to be employed.  The Veteran has not argued, and the record does not otherwise reflect, that the disabilities render him unable to secure or follow a substantially gainful occupation.  The Board concludes that a claim for a TDIU has not been raised.

As noted below in the Remand portion of the decision, additional evidence was associated with the record following issuance of the statements of the case as to the issues on appeal, and the Veteran did not waive review of the additional evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 1304(c).  However, in the decision below, the Board grants the Veteran service connection for dermatitis.  As this action grants in full the benefit sought as to that issue, it is not prejudicial to the Veteran.  Therefore, the Board need not remand the issue of entitlement to service connection for a skin disability, claimed as rash on back, for consideration of the additional evidence.  See Bernard v. Brown, 4 Vet. App.  384, 392-94 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

The issues of entitlement to service connection for a left ankle disability; entitlement to service connection for a left arm disability; entitlement to service connection for a left knee disability; entitlement to service connection for a right arm disability; entitlement to service connection for a low back disability; entitlement to an initial disability rating in excess of 10 percent for right knee strain; and entitlement to an initial disability rating in excess of 10 percent for right ankle strain are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's dermatitis had its onset during active service.


CONCLUSION OF LAW

The criteria for service connection for dermatitis are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  Given the favorable disposition of the issue decided herein, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


Analysis

In this case, the Veteran contends that his current skin disability, which he initially claimed as rash on back, had its onset during his active service and has been continually present ever since.

Service treatment records show that the Veteran had a normal skin examination upon entrance to active service.  They also show that, from approximately January 1989 to June 1989, the Veteran was treated for pseudofolliculitis barbae, which was attributed to irritation from shaving.  During that time, the Veteran was instructed on proper shaving techniques, and his progress and condition were monitored.   On his report of discharge medical history, the Veteran indicated that he did not presently have, and had no history of ever having, a skin disease.  On the report of discharge medical examination, the Veteran was noted as having a normal skin examination.  The report of discharge medical examination is absent for any note of dermatitis, rash, or other skin condition.

VA treatment records reveal that in August 2009, the Veteran reported a rash on his back that had been present since he was in Iraq in 1990.  On examination, the Veteran was noted as having a mild, fine papular rash on the back of the shoulder and anterior chest wall.  Treatment records dated from March 2010 through June 2010 consistently note the Veteran as having a generalized rash on the chest, back, and shoulder area.  In September 2013, the Veteran again reported a rash on his back that had been recurrent since he was deployed during the Gulf War.  On examination, the Veteran was noted as having a papular rash on the chest and back.  The Veteran was assessed with dermatitis, and given Benadryl and hydrocortisone cream.  Subsequent active problem lists within the VA treatment record include dermatitis, and active outpatient medications lists include hydrocortisone cream.

The Board finds that the evidence is at least in relative equipoise on the question of whether the current dermatitis was incurred in service.  The Veteran has reported to VA that his current rash symptoms began during active service and have recurred continuously since that time.  The Board finds the Veteran credible in this regard.  Specifically, the Board observes that the service treatment records do not reflect treatment for a rash of the back, chest, and shoulders.  However, the mere absence of contemporaneous medical documentation of treatment does not alone render lay testimony not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In this case, the Veteran maintains that he did in fact seek and receive treatment for the condition during active service, specifically while he was deployed to Iraq.  The Board notes that the Veteran's DD Form 214 shows that he received the Kuwait Liberation Medal, which was awarded to service members who served in support of Operation Desert Shield or Desert Storm.  An absence of documentation of treatment for a disability such as a skin condition is generally consistent with the circumstances surrounding the Veteran's service, namely, service during military operations in Iraq.  See 38 U.S.C.A. § 1154(b).  Accordingly, the Board finds the Veteran's statements of in-service treatment for a rash credible despite a lack of contemporaneous medical documentation of treatment.

The Board acknowledges that the Veteran's report of discharge medical history reflects that he denied having a skin disability presently or at any time in the past.  However, the Veteran's statement on the report of discharge medical history were clearly offered in error, as the service treatment records document treatment for pseudofolliculitis barbae during his period of active service.  Therefore, the Board does not attach evidentiary weight to the report of discharge medical history.

In summary, the Board has considered the medical and lay evidence of record.  The weight of the evidence reflects that the Veteran has a current skin disability of dermatitis that had its onset during the Veteran's active service, and has been recurrent ever since.  In this regard, the Board notes that the Veteran is competent to report symptomatology related to skin diseases as they are readily observable through the senses.  See Layno, 6 Vet. App. at 470; Kahana, 24 Vet. App. 428; see also Jandreau, 492 F.3d at 1376-77.  The Veteran has been consistent in his contentions, both in statements made to VA in pursuit of compensation and to healthcare providers in pursuit of treatment.  His statements are generally consistent with the circumstances of his service.  Therefore, the Board also finds the Veteran credible in his reports.  There is no probative evidence of record contrary to the Veteran's statements.  Accordingly, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's dermatitis had its onset during his active service.  Any remaining doubt is resolved in favor of the Veteran, and the Board therefore concludes that service connection for dermatitis must be granted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for dermatitis is granted.


REMAND

Following the issuance of statements of the case for the matters on appeal, additional medical records were developed by VA and associated with the record.  These records, which include VA medical examination reports, are pertinent to the matters on appeal.  In February 2015, a letter was sent to the Veteran informing him of his right to have this evidence reviewed by the AOJ prior to having it reviewed by the Board.  See 38 C.F.R. § 20.1304 (2014).  The letter informed the Veteran that he may either ask that the case be remanded to the AOJ for consideration of that additional evidence, or waive such actions.  The letter further informed the Veteran that he had 45 days from the date of the letter to respond.  The letter further informed the Veteran that, if no response was received within the 45-day period, the Board would assume that the Veteran does not wish to have the Board decide his appeal at this time, and the Board would remand the appeal to the AOJ for review of the additional evidence.  More than 45 days have transpired since the date of the letter, and no response has been received from the Veteran or his representative.  Therefore, in accordance with 38 C.F.R. § 20.1304 and with the Board's statements in the February 2015 letter, the Board will remand the Veteran's appeal so that the additional evidence may be reviewed by the AOJ.

The Board notes that 38 U.S.C.A. § 7105(e) provides an automatic waiver of initial AOJ review if a veteran or his or her representative submits evidence to the AOJ or the Board with or after submission of a substantive appeal.  This provision is applicable to cases where the substantive appeal was filed on or after February 2, 2013.  38 U.S.C.A. § 7105(e) (West 2014); see VA Fast Letter 14-02 (May 2, 2014).  Currently, VA does not interpret section 7105(e) as extending to evidence that was not submitted by the Veteran, such as evidence gathered by VA pursuant to the duty to assist.  Therefore, if evidence was developed by VA, the Board will not assume that the Veteran has knowingly and voluntarily waived AOJ consideration of such evidence.

In this case, the substantive appeal as to the issues of entitlement to an initial disability rating in excess of 10 percent for right knee strain, and entitlement to an initial disability rating in excess of 10 percent for right ankle strain was submitted by the Veteran after February 2, 2013.  However, as noted above, the additional medical records associated with the record following issuance of the statement of the case were developed by VA.  In other words, they were not submitted by the Veteran or his representative.  Therefore, 38 U.S.C.A. § 7105(e) is not for application, and waiver of initial AOJ review of the additional evidence as to those issues is not automatic.  Thus, in accordance with 38 C.F.R. § 20.1304 and with the Board's statements in the February 2015 letter, the issues of increased initial ratings for right knee strain and right ankle strain will also be remanded so that the additional evidence may be reviewed by the AOJ.

In addition, the Board observes that the Veteran has consistently received treatment at VA facilities.  The most recent VA treatment records currently associated with the claims file are dated June 2014.  Accordingly, it is likely that there are VA treatment records relevant to the matters being remanded that have not yet been associated with the claims file.  On remand, the RO must obtain any outstanding VA treatment records relevant to the matters being remanded, to include from the Overton Brooks VA Medical Center in Shreveport, Louisiana, for dates July 2014 through the present, and associate them with the claims file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records relevant to the matters being remanded, to include from the Overton Brooks VA Medical Center in Shreveport, Louisiana, for dates July 2014 through the present, and associate the records with the claims file.

2.  Readjudicate the Veteran's appeal in light of the additional evidence associated with the record since the issuance of the statements of the case as to the issues being remanded.  In so doing, undertake any development deemed necessary, to include providing the Veteran with any VA examinations warranted in view of the expanded record.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


